HALL, Judge.
This is an appeal from a judgment finding an apparent lack of authority to enter into a contract, yet enforcing the contract for a period of one year.
It is clear from the record that all of the issues involved in this case were not considered by the court at trial. This is reflected by the stipulation entered into between the parties just prior to trial, whereby it was agreed that no evidence would be heard on appellant’s count for money damages. It appears that this stipulation was entered into because of the position enunciated by the court as to this count.
Furthermore, after careful consideration of the record, we find that the trial court’s
*1117findings of fact are inconsistent with its conclusions of law and the court exceeded its authority by mandating what amounted to a settlement of the case.
Accordingly, we reverse and remand for a new trial.
SCHEB, A.C.J., and FRANK, J., concur.